NOTICE OF ALLOWABILITY
This Notice of Allowability addresses U.S. Application No. 15/151,265, which is a broadening reissue application of U.S. Application No. 13/526,516 (hereinafter the "516 Application"), entitled “PET PROTECTIVE COLLAR WITH STAYS”, which issued as U.S. Patent No. 8,720,386 (hereinafter the “386 Patent”). 
Based upon a review of the instant reissue application, the actual filing date of the instant application is May 10, 2016.

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions. 

AMENDMENT 
	Patent Owner’s response filed on April 20, 2021 has been fully considered but only entered in part.  1/ The Amendment will not entered because it is not completed.  2/ A request and fee for a 3 month extension will be entered.   
 	Patent Owner’s response filed April 26, 2021 (hereinafter “April 26, 2021 Amendment”) has been fully considered and entered. This action is in response to the April 26, 2021 Amendment. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 3, line 1, replace “ 
    PNG
    media_image1.png
    23
    22
    media_image1.png
    Greyscale
”, with -- 1 [2], --.
Authorization for this examiner’s amendment was given in an interview with Attorney Eisenberg on April 26, 2021.
 				STATUS OF CLAIMS
 	The status of the claims in this proceeding is as follows:  
Patented claims 1, 4-8, 12 and 15 are original as in the ‘386 Patent. 
Patented claims 2, 3, 11, 13, 14 and 16 have been amended.
Patented claims 9-10 and 17 have been canceled.
New claims 18-19, 26-27 and 34 have been canceled. 
New claims 20-25, 28-33 and 35-38 have been added and/or amended. 
Currently, claims 1-8, 11-16, 20-25, 28-33 and 35-38 are pending in this reissue application.  Of these, claims 1, 11, 20 and 28 are independent claims. 

RESPONSE TO AMENDMENT
The objection under 37 CFR 3.73 Statement has been withdrawn as necessitated by new 37 CFR 3.73(c) Statement.
The consent objection has been withdrawn as necessitated by new consent form PTO/AIA /53.
The claim objections under 37 CFR 1.173 (d) has been withdrawn as necessitated by the April 26, 2021 Amendment. 
The claims rejections under 35 U.S.C 112, first paragraph has been withdrawn as necessitated by the April 26, 2021 Amendment.  
The claims rejections under 35 U.S.C 112, second paragraph has been withdrawn as necessitated by the April 26, 2021 Amendment.  
The claims rejections under 35 U.S.C 251 for containing new matter has been withdrawn as necessitated by the April 26, 2021 Amendment.  
	
REASONS FOR ALLOWANCE
Regarding claim 1: As noted in the Final Office action, Examiner withdraw the rejection based on Markfield in view of Winestock for the reasons explained by the June 2019 Board Decision. In the June 2019 Board Decision, the Board explained why cannot be used to meet claims 1-34 on the ground of nonstatutory, obviousness-type double patenting based on Markfield in view of Winestock. See pp. 6-7. Therefore, the rejection based on Markfield in view of Winestock has been withdrawn for reasons as given by the Board.

Claims 2-8 are allowable at least by virtue of their dependency from independent claim 1.

Regarding claim 11: As noted in the Final Office action, Examiner withdraw the rejections based on Markfield in view of Winestock for the reasons explained by the June 2019 Board Decision. In the June 2019 Board Decision, the Board explained why cannot be used to meet claims 1-34 on the ground of nonstatutory, obviousness-type double patenting based on Markfield in view of Winestock. See pp. 6-7. Therefore, the rejection based on Markfield in view of Winestock has been withdrawn for reasons as given by the Board. Moreover, Examiners also withdraw the anticipation rejections based on Driver for the reasons explained in the June 2019 Board Decision. In the June 2019 Board Decision, the Board explained why cannot be used to meet claim 11 based on Driver. See pp. 3-6. Therefore, the anticipation rejection based on Driver has been withdrawn for reasons as given by the Board.
Driver lacks “wherein the channels further comprise respective openings disposed along the inner arcuate edge of the collar* in combination with “a flexible assembly”, “at least one stay”, “a plurality of channels”, “a plurality of radial stitching lines” as now amended in claim 11.

Claims 12-16 are allowable at least by virtue of their dependency from independent claim 11.

Regarding claim 20: For the similar reason as claims 1 and 11, the prior arts do not specifically disclose “wherein the at least one stay is removable from the at least one channel further comprising an opening” in combination with “at least one stay connected to one of the sheets, for preventing the sheet from bending back on itself, the stay being effective to stiffen the overall shape of the collar”, “at least one channel containing the at least one stay, the channel at least partially extending between inner and outer edges of the layered assembly, the channel being configured to receive the stay”, “first - second sheets”, and “a closure”. 

Claims 21-25 and 35-36 are allowable at least by virtue of their dependency from independent claim 20.

Regarding claim 28:  For the similar reason as claims 1 and 11, the prior arts do not specifically disclose “wherein the at least one stay is removable from the at least one channel further comprises an opening” in combination with “at least one stay connected to the assembly and extending in a direction between the inner and outer arcuate edges, for preventing the flexible assembly from folding, the stay formed of a material stiffer than that of the flexible assembly” and “the channel at least partially extending between the inner arcuate edge and the outer arcuate edge of the assembly”.

Claims 29-33 and 37-38 are allowed at least by its dependency from independent claim 28.

CONCLUSION
Claims 1-8, 11-16, 20-25, 28-33 and 35-38 are allowed. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MY TRANG TON whose telephone number is 571-272-1754.  The Examiner can normally be reached on 7:00AM-5:30 PM, Monday - Thursday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        











Conferees: 
/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992


/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992